DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 8-16-22.
Claims 1-5, 8-45, 48-81 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 8-21, 64, 65, 68-73 and 80, in the reply filed on 8-16-22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to additionally examine Groups III and V, which are drawn to methods of using the compositions of Group I.  This is not found persuasive because the various methods of using the compositions claimed involve searches for proper examination of these Groups that are not coextensive, although the searches might be overlapping.  In addition, examination of the various methods also involve consideration of 112, first paragraph issues and together would pose an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-45, 48-63, 66, 67, 74-79 and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-16-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-45, 48-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2016/025719) and Lu et al (WO 2015/153940), the combination in view of Ruff et al (Nucleic Acids Research, Vol. 42, No. 7, e61, pages 1-16 (2014)) and Zalatan et al (WO 2016/054106).
The claims are drawn to pharmaceutical compositions kits, and isolated host cells comprising a vectors comprising retron-guide RNA cassettes comprising a retron comprising an msr locus, a first inverted repeat sequence coding region, an msd locus, a donor DNA sequence located within the msd locus, a second inverted repeat sequence coding region, and a guide RNA (gRNA) coding region, which transcription of the retroguide RNA cassette produces a retron transcript  physically coupled to the gRNA, which first inverted repeat sequence coding region is optionally located within the 5' end of the msr locus, which second inverted repeat sequence coding region is optionally located 3' of the msd locus, and which retron optionally encodes an RNA molecule that is capable of self-priming reverse transcription by a reverse transcriptase (RT) and optionally results in a multicopy single-stranded DNA (msDNA) molecule that comprises RNA and DNA, which gRNA coding region is 3' or 5' of the retron, and which retron optionally further comprises a ribozyme sequence optionally encoding a hepatitis delta virus ribozyme, and which cassette is less than 200 nucleotides in length, and optionally wherein the donor DNA sequence comprises two homology arms, and optionally having at least about 70% - 99% similarity to a portion of the sequence of a genetic locus of interest on either side of a nuclease cleavage site and which vector further comprises a promoter operably linked to the cassette which promoter is optionally inducible, and/or is selected from an RNA polymerase II or III promoter, and a combination thereof, and which vector comprises a reverse transcriptase (RT) coding sequence, a nuclear localizing sequence located 5' of the RT coding sequence, a nuclease coding sequence optionally comprising a  Cas9, Cpfl, or a combination thereof.

Lu et al (WO 2016/025719) (See IDS filed 4-6-20) teach pharmaceutical compositions, kits, and isolated host cells comprising vectors comprising retron-guide RNA cassettes comprising a retron comprising an msr locus, a first inverted repeat sequence coding region, an msd locus, a donor DNA sequence located within the msd locus, a second inverted repeat sequence coding region, which first inverted repeat sequence coding region is optionally located within the 5' end of the msr locus, which second inverted repeat sequence coding region is optionally located 3' of the msd locus, and optionally encodes an RNA molecule that is capable of self-priming reverse transcription by a reverse transcriptase (RT) and optionally results in a multicopy single-stranded DNA (msDNA) molecule that comprises RNA and DNA (see esp. pages 2, 3, 5-8, 40-47, 64, 66, 67, claims 1-20, 364162-69, Figs. 2A, 2C, 3A, 3E, 8D).
Lu et al (WO 2015/153940) (See IDS filed 4-6-20) teach vectors comprising multiple RNA regulatory strategies, including ribozymes with Cas-based CRISPR transcription factors.  Lu teaches multiple guide RNAs from a single compact RNA polymerase II expressed transcript (see esp. the abstract, pages 1-6, 11-19, 52-56, claims 1-91).
Ruff et al (Nucleic Acids Research, Vol. 42, No. 7, e61, pages 1-16 (2014)) (See IDS filed 4-6-20)  teach a gene targeting approach which binds a site specific DNA binding protein by an aptamer to target a donor molecule to a specific genetic locus for correction.  The aptamer guided targeting approach increased efficiency of gene targeting by guiding the exogenous donor DNA to the targeted site.  This approach facilitated gene correction by the donor DNA.  Ruff teaches bifunctional DNA oligonucleotides comprising an aptamer region at its 5’ end and a donor to a site specific endonuclease (see esp. the abstract and introduction, pages 1-2, Conclusion, page 15).
Zalatan et al (WO 2016/054106)(See IDS filed 4-6-20) teach the design and optimization of scaffold RNAs comprising a CRISPR system using catalytically inactive dCas9 protein for RNA scaffold based recruitment.  Zalatan teaches the minimal CRISPRi system which silences target genes when dCas9 and sgRNA assemble to physically block transcription, and fusing dCas9 to transcriptional activators or repressors provides additional functionalities to the system.  The sgRNA recruits the same function to every target site.  To encode both target and function in a single scaffold RNA, sgRNA molecules comprise additional domains to recruit RNA binding proteins, allowing distinct types of regulation to be executed at individual target loci (see esp. pages 1-6, 2020-34, claims 1-26, 34-41).
It would have been obvious to design and optimize the instant retron-guide RNA cassettes because all of the components were well known in the art, as illustrated in the teachings of Lu, Lu, Ruff and Zalatan.  One would have been motivated to include a gRNA construct in the RNA cassette because this would optimize reverse transcription of the retron transcripts that bind to a desired target.  One of ordinary skill in the art would have reasonably expected the instantly claimed cassettes to provide optimal transcription and target binding.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-27-22
/JANE J ZARA/Primary Examiner, Art Unit 1635